DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment, filed 1/31/2022, with respect to the rejection of claim 19 under 35 USC 112 have been fully considered and are persuasive.  The amendment of claim 19 is sufficient to overcome the previously cited rejection.  Applicant’s arguments and amendment with respect to the rejection of claims 20-28, 30, 33-35, 37 and 38 under 35 USC 102(a)(2) as being anticipated by Lankinen et al have been fully considered and are persuasive.  The rejection of claims 20-28, 30, 33-35, 37 and 38 have been withdrawn. 
Allowable Subject Matter
Claims 19-30, 33-35, and 37-42 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art reference of Lankinen represents the most pertinent reference, however the teaching of the two lugs (50) that extend from the pipe (40) to the hanger rods (48) are not comparable to the applicants structure of “oblique connecting beams” which are the first and second assembly parts, as these elements are not connected to the supporting beams (38, 38’) directly but instead are suspended from the hanger rods along with the pipe (40) as illustrated when comparing Figure 1 of Lankinen to Figure 1 of the current invention as opposed to the supporting elements (26, 28, 30, 32) which are on top of the supporting beams (16).  Additionally the embodiment of Figure 6 of Lankinen teaches a base plate (62) which slides on the supporting beam (38) via a sliding bearing (64) was not originally deemed to read on the applicants claimed limitation and remains so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             February 4, 2022